DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/15/2022.
Applicant's election with traverse of Species I in the reply filed on 6/15/2022 is acknowledged.  The traversal is on the ground(s) that examiner failed to make an adequate showing of a serious burden.  This is not found persuasive because examiner set forth in the restriction requirement filed 4/27/2022 that each species “contain different structural elements and require separate features from each other.” Examiner listed these structural differences (e.g. the different connection means) in the explanation of each species. Examiner finds that, due to the structural differences in the connection means, these different connection means would require employing at least different search queries and that prior art applicable to one species would not likely be applicable to another species (e.g. if examiner found art that read on a set of hook and loop fasteners, that art would not read on the species that requires a set of magnetic elements).
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body being secured in two separate, distinct locations as recited in claim 10 and the body being secured at least one of a head or a handle of the toothbrush must be shown or the feature(s) canceled from the claim(s). Currently, to examiner’s best understanding, the body is only shown secured to the neck of the toothbrush. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe, Sr (US4890350) in view of Ruffin-Proctor (US20150157431).
Regarding claim 1, O’Keefe, Sr. discloses an adjustable toothbrush collar, comprising: a strip of material (Fig. 1 element 12); and adhesive (Fig. 3 element 16) positioned on a surface of the strip of the material (Fig. 3 element 18 corresponds to a surface; 2:60-61); wherein: the strip of the material is configured to wrap around a portion of a toothbrush (Figs. 1-3, 3:7-19 and Abstract;  suitable handle member corresponds to a toothbrush as O’Keefe, Sr. defines a suitable handle member as any material of generally linear configuration (e.g. a toothbrush) and one of ordinary skill in the art could use a toothbrush as a handle member and a portion of the toothbrush is any portion along the toothbrush which would still allow the bristles to extend beyond the toothbrush (e.g. the head of a toothbrush, neck of a toothbrush, or the handle of a toothbrush, where the bristles would be oriented in the opposite direction than when positioned on the head or neck)); the adhesive is configured to secure the strip of material in place around the portion of the toothbrush (Figs. 1-3, 3:7-19).
O’Keefe, Sr. fails to disclose the material is an absorbent material and the strip of the absorbent material is operable to absorb material moving from bristles of the toothbrush while the strip of the absorbent material is secured around the portion of the toothbrush.
Ruffin-Proctor is also concerned with wrapping a material around an object using adhesive and teaches an absorbent material (Fig. 4 element 24a, 0030-0031). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the strip of material disclosed by O’Keefe, Sr. to be an absorbent material as taught by Ruffin-Proctor because Ruffin-Proctor teaches that the absorbent material is used to prevent material from contacting the handle, and this could be used to prevent, while the bristles are being used for painting as described by O’Keefe, Sr. (3:26-27), paint from running off from the bristles onto a handle or a user’s hand during operation. 
Combining the teaching of using an absorbent material as taught by Ruffin-Proctor into the strip of material disclosed by O’Keefe, Sr. yields an adjustable toothbrush collar, comprising: a strip of absorbent material (O’Keefe, Sr., Fig. 1 element 12); and adhesive (O’Keefe, Sr., Fig. 3 element 16) positioned on a surface of the strip of the absorbent material (O’Keefe, Sr., Fig. 3 element 18 corresponds to a surface; 2:60-61); wherein: the strip of the material is configured to wrap around a portion of a toothbrush (Figs. 1-3, 3:7-19 and Abstract;  suitable handle member corresponds to a toothbrush as O’Keefe, Sr. defines a suitable handle member as any material of generally linear configuration (e.g. a toothbrush) and one of ordinary skill in the art could use a toothbrush as a handle member and a portion of the toothbrush is any portion along the toothbrush which would still allow the bristles to extend beyond the toothbrush (e.g. the head of a toothbrush, neck of a toothbrush, or the handle of a toothbrush, where the bristles would be oriented in the opposite direction than when positioned on the head or neck)); the adhesive is configured to secure the strip of absorbent material in place around the portion of the toothbrush (O’Keefe, Sr., Figs. 1-3, 3:7-19); and the strip of the absorbent material is operable to absorb material moving from bristles of the toothbrush while the strip of the absorbent material is secured around the portion of the toothbrush (Ruffin-Proctor, 0032).
Regarding claim 2, O’Keefe, Sr., as modified, discloses the limitations of claim 1, as described above, and further discloses a backing that covers the adhesive (O’Keefe, Sr., Fig. 1 element 24, 2:61-65).
Regarding claim 3, O’Keefe, Sr., as modified, discloses the limitations of claim 2, as described above, and further discloses the backing is removable to expose the adhesive (O’Keefe, Sr., Figs. 1-3, 3:7-9).
Regarding claim 4, O’Keefe, Sr., as modified, discloses the limitations of claim 1, as described above, and further discloses the adhesive covers the surface of the strip of the absorbent material (O’Keefe, Sr., Fig. 3, 2:67 – 3:3).
Regarding claim 5, O’Keefe, Sr., as modified, discloses the limitations of claim 1, as described above, and further discloses the adhesive is configured to attach to the portion of the toothbrush (O’Keefe, Sr., Fig. 4, 3:7-19).
Regarding claim 6, O’Keefe, Sr., as modified, discloses the limitations of claim 1, as described above, and further discloses the surface is a first surface (O’Keefe, Sr., Fig. 1 element 18); the adhesive is configured to attach to a second surface of the strip of the absorbent material (O’Keefe, Sr., Figs. 1 and 4 element 26 corresponds to second surface; 2:65-66; Fig. 4 shows that the adhesive wraps around and attaches to the second surface (26)); and the second surface is opposite the first surface (O’Keefe, Sr., Figs. 1 and 4).
Regarding claim 7, O’Keefe, Sr., as modified, discloses the limitations of claim 1, as described above, and further discloses the surface is a first surface (O’Keefe, Sr., Fig. 1 element 18); the adhesive is configured to attach to an attachment component (O’Keefe, Sr., the portion of a second surface (26) which corresponds to the adhesive (16) corresponds to an attachment component) positioned on a second surface of the strip of the absorbent material (O’Keefe, Sr., Figs. 1 and 4 element 26 corresponds to second surface; 2:65-66; Fig. 4 shows that the adhesive wraps around and attaches to the second surface (26)); and the second surface is opposite the first surface (O’Keefe, Sr., Figs. 1 and 4).
Regarding claim 8, O’Keefe, Sr. discloses an adjustable toothbrush collar, comprising: a body (Fig. 1 element 12) configured in a band shape (Fig. 1, the body (12) is in a band shape) having a first surface (Fig. 1 element 18) and a second surface (Figs. 1 and 4 element 26) opposite the first surface (Figs. 1 and 4); material disposed on the first surface (Abstract, the entire body (12) is made of a flexible material); and adhesive (Fig. 3 element 16) disposed on the second surface (Fig. 3); wherein: the adhesive is configured to secure the body while the body is wrapped around a portion of a toothbrush (Figs. 1-3, 3:7-19 and Abstract;  suitable handle member corresponds to a toothbrush as O’Keefe, Sr. defines a suitable handle member as any material of generally linear configuration (e.g. a toothbrush) and one of ordinary skill in the art could use a toothbrush as a handle member and a portion of the toothbrush is any portion along the toothbrush which would still allow the bristles to extend beyond the toothbrush (e.g. the head of a toothbrush, neck of a toothbrush, or the handle of a toothbrush, where the bristles would be oriented in the opposite direction than when positioned on the head or neck)).
O’Keefe, Sr. fails to disclose the material is an absorbent material; and the absorbent material is operable to resist passage of material from bristles of the toothbrush beyond the portion of the toothbrush while the body is wrapped around the portion of the toothbrush.
Ruffin-Proctor is also concerned with wrapping a material around an object using adhesive and teaches an absorbent material (Fig. 4 element 24a, 0030-0031). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the strip of material disclosed by O’Keefe, Sr. to be an absorbent material as taught by Ruffin-Proctor because Ruffin-Proctor teaches that the absorbent material is used to prevent material from contacting the handle, and this could be used to prevent, while the bristles are being used for painting as described by O’Keefe, Sr. (3:26-27), paint from running off from the bristles onto a handle or a user’s hand during operation. 
Combining the teaching of using an absorbent material as taught by Ruffin-Proctor into the strip of material disclosed by O’Keefe, Sr. yields an adjustable toothbrush collar, comprising: a body (O’Keefe, Sr., Fig. 1 element 12) configured in a band shape (O’Keefe, Sr., Fig. 1, the body (12) is in a band shape) having a first surface (O’Keefe, Sr., Fig. 1 element 18) and a second surface (O’Keefe, Sr., Figs. 1 and 4 element 26) opposite the first surface (O’Keefe, Sr., Figs. 1 and 4); material disposed on the first surface (O’Keefe, Sr., Abstract, the entire body (12) is made of a flexible material); and adhesive (O’Keefe, Sr., Fig. 3 element 16) disposed on the second surface (O’Keefe, Sr., Fig. 3); wherein: the adhesive is configured to secure the body while the body is wrapped around a portion of a toothbrush (O’Keefe, Sr., Figs. 1-3, 3:7-19 and Abstract;  suitable handle member corresponds to a toothbrush as O’Keefe, Sr. defines a suitable handle member as any material of generally linear configuration (e.g. a toothbrush) and one of ordinary skill in the art could use a toothbrush as a handle member and a portion of the toothbrush is any portion along the toothbrush which would still allow the bristles to extend beyond the toothbrush (e.g. the head of a toothbrush, neck of a toothbrush, or the handle of a toothbrush, where the bristles would be oriented in the opposite direction than when positioned on the head or neck)); and the absorbent material is operable to resist passage of material from bristles of the toothbrush beyond the portion of the toothbrush while the body is wrapped around the portion of the toothbrush (Ruffin-Proctor, 0032).
Regarding claim 9, O’Keefe, Sr., as modified, discloses the limitations of claim 8, as described above, and further discloses the adhesive covers only part of the second surface (O’Keefe, Sr., Fig. 3, 2:67 – 3:3).
Regarding claim 13, O’Keefe, Sr., as modified, discloses the limitations of claim 8, as described above, and further discloses the adjustable toothbrush collar is disposable (3:26-29).
Regarding claim 14, O’Keefe, Sr., as modified, discloses the limitations of claim 8, as described above, and further discloses the adjustable toothbrush collar is washable (Ruffin-Proctor, 0031; virgin paper pulp is a washable material).
Regarding claim 15, O’Keefe, Sr. discloses an adjustable toothbrush collar, comprising: a strip of material (Fig. 1 element 12); and an attachment mechanism (Fig. 3 element 16); wherein: the strip of the material is configured to wrap around a portion of a toothbrush (Figs. 1-3, 3:7-19 and Abstract;  suitable handle member corresponds to a toothbrush as O’Keefe, Sr. defines a suitable handle member as any material of generally linear configuration (e.g. a toothbrush) and one of ordinary skill in the art could use a toothbrush as a handle member and a portion of the toothbrush is any portion along the toothbrush which would still allow the bristles to extend beyond the toothbrush (e.g. the head of a toothbrush, neck of a toothbrush, or the handle of a toothbrush, where the bristles would be oriented in the opposite direction than when positioned on the head or neck)); the attachment mechanism is configured to secure the strip of the material in place around the portion of the toothbrush (Figs. 1-3, 3:7-19). 
O’Keefe, Sr. fails to disclose the material is an absorbent material; and the strip of the absorbent material is operable to absorb material moving from bristles of the toothbrush while the strip of the absorbent material is wrapped around the portion of the toothbrush.
Ruffin-Proctor is also concerned with wrapping a material around an object using adhesive and teaches an absorbent material (Fig. 4 element 24a, 0030-0031). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the strip of material disclosed by O’Keefe, Sr. to be an absorbent material as taught by Ruffin-Proctor because Ruffin-Proctor teaches that the absorbent material is used to prevent material from contacting the handle, and this could be used to prevent, while the bristles are being used for painting as described by O’Keefe, Sr. (3:26-27), paint from running off from the bristles onto a handle or a user’s hand during operation. 
Combining the teaching of using an absorbent material as taught by Ruffin-Proctor into the strip of material disclosed by O’Keefe, Sr. yields an adjustable toothbrush collar, comprising: a strip of absorbent material (O’Keefe, Sr., Fig. 1 element 12); and an attachment mechanism (O’Keefe, Sr., Fig. 3 element 16); wherein: the strip of the absorbent material is configured to wrap around a portion of a toothbrush (O’Keefe, Sr., Figs. 1-3, 3:7-19 and Abstract;  suitable handle member corresponds to a toothbrush as O’Keefe, Sr. defines a suitable handle member as any material of generally linear configuration (e.g. a toothbrush) and one of ordinary skill in the art could use a toothbrush as a handle member and a portion of the toothbrush is any portion along the toothbrush which would still allow the bristles to extend beyond the toothbrush (e.g. the head of a toothbrush, neck of a toothbrush, or the handle of a toothbrush, where the bristles would be oriented in the opposite direction than when positioned on the head or neck)); the attachment mechanism is configured to secure the strip of the absorbent material in place around the portion of the toothbrush (O’Keefe, Sr., Figs. 1-3, 3:7-19); and the strip of the absorbent material is operable to absorb material moving from bristles of the toothbrush while the strip of the absorbent material is wrapped around the portion of the toothbrush (Ruffin-Proctor, 0032).
Regarding claim 16, O’Keefe, Sr., as modified, discloses the limitations of claim 15, as described above, and further discloses the attachment mechanism comprises adhesive (O’Keefe, Sr., Fig. 3 element 16, 2:60).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe, Sr (US4890350) in view of Ruffin-Proctor (US20150157431) and in further view of Restickable Tabs found at https://www.amazon.com/Scotch-Restickable-1-inch-18-Tabs-R100/dp/B0039N3QO2?th=1 attached as a PDF.
Regarding claim 10, O’Keefe, Sr., as modified, discloses the limitations of claim 8, as described above, and further discloses the adhesive is configured to: release after securing the body while the body is wrapped around the portion of the toothbrush (O’Keefe, Sr., 3:26-29; the handle being able to be reused implies that the adhesive must release after securing the body while the body is wrapped around the portion of the toothbrush).
O’Keefe, Sr., as modified, fails to disclose the adhesive is configured to: re-secure the body when the body is re-wrapped around the toothbrush.
Restickable Tabs is also concerned with attaching objects using adhesive and teaches the adhesive is configured to: re-secure the body when the body is re-wrapped around the toothbrush (restickable corresponds to re-securing and the review shown also shows that the adhesive is configured to re-secure after initial use). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adhesive disclosed in O’Keefe, Sr. to be re-usable (e.g. able to re-secure after initial use) as taught by Restickable Tabs to allows for re-adjustment of the body if secured improperly on the first attempt.
Regarding claim 11, O’Keefe, Sr., as modified, discloses the limitations of claim 10, as described above, and further discloses the portion of the toothbrush is a first portion of the toothbrush; and the body is re-wrapped around a second portion of the toothbrush (a first portion and second portion of the toothbrush can be any portion along the toothbrush which would still allow the bristles to extend beyond the toothbrush (e.g. the head of a toothbrush, neck of a toothbrush, or the handle of a toothbrush, where the bristles would be oriented in the opposite direction than when positioned on the head or neck)).
Regarding claim 11, O’Keefe, Sr., as modified, discloses the limitations of claim 10, as described above, and further discloses the first portion of the toothbrush is a neck of the toothbrush (as described in the rejection of claim 10, the first portion is capable of being a neck of the toothbrush); and the second portion of the toothbrush is at least one of a head of the toothbrush or a handle of the toothbrush (as described in the rejection of claim 10, the second portion is capable of being at least one of a head of the toothbrush or a handle of the toothbrush).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723